Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Carl Peterson (Reg. No. 72,674) on 04/28/2022.

The application has been amended as follows: 
In claim 8, line 1, change “A computer readable storage device” to --A non-transitory computer readable storage device--.
In claim 22, line 5, change “calculate” to --calculating--.
In claim 22, line 7, change “calculate” to --calculating--.
In claim 25, line 5, change “calculate” to --calculating--.
In claim 25, line 7, change “calculate” to --calculating--.

Reasons for Allowance
3.	Claims 1-4, 8-11, and 14-25 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-4, 19, and 21-23, the closest prior art of record fails to teach the features of claim 1: “determining a stable value of the modified waveform over a portion of the time window by at least: determining an error band based on the output waveform: and identifying a first time at which a voltage level of the modified waveform exceeds or is less than the error band, wherein the portion of the time window is bounded by the first time,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	GUAN et al. (CN 108322032 A; cited previously) teaches a power system output over-voltage protection circuit, involving a voltage detection module for detecting switch power supply input voltage and judging the voltage state or over-voltage state.
	Sehgal et al. (“On-chip Real-Time Power Supply Noise Detector” 2006 IEEE; ; cited previously) teaches an on-chip real-time noise detector that can be used for detecting voltage surges and droops on the internal power supply of VSLI circuits.
	Kiran Y M et al. (“Overview of Fault Diagnosis and Detection methods used in Switched Mode Power Supplies” 2016 IEEE; cited previously) discusses about the causes for the failure of semiconductor components used in the power supply design and on the methods used to detect failure of components like MOSFET, diode and output filter capacitor.
	Morroni (US 20170149335 A1) teaches a method of non-invasive continuous adaptive tuning of digitally controlled switched mode power supply based on measured dynamic response, involving an algorithm directly measures overshoot and settling time to transients.
	Stockstad et al. (US 7962109 B1) teaches a method for detecting and correcting over-current and/or over-voltage conditions in power amplifier circuitry in a transmit chain of a mobile terminal, involving combining a signal indicative of a supply voltage provided to the power amplifier circuitry during ramp-up for a transmit burst and a substantially inversing voltage ramping profile to provide a constant value. The constant value is compared to a voltage threshold or limit value to determine whether an over-voltage condition exists.
	The closest prior art of record fails to teach or suggest determining a stable value by the above indicated steps. 
	
	Claims 8-11, 14-18, 20, 24, and 25 are allowed for the features analogous to claim 1 discussed above.

5.	Regarding the issue under 35 USC 101, Applicant’s arguments regarding integrating the claims into a practical application of the abstract idea are persuasive (see Applicant’s Remarks of 4/6/2022, p. 13). Therefore, the rejections under 35 USC 101 have been withdrawn.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857